Citation Nr: 0324372
Decision Date: 09/17/03	Archive Date: 01/21/04

Citation Nr: 0324372	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  96-00 448	)	DATE SEP 17, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1994 for the award of a 
100 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel





INTRODUCTION

The veteran had active service from February 1969 to March 
1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously issued a decision on this appeal in 
April 2003.  Following the veteran's motion, an Order for 
Reconsideration was issued in June 2003.  The instant 
decision replaces that decision and constitutes the final 
Board decision on this matter.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's claim for service 
connection for PTSD on June 11, 1990.   

3.  The veteran submitted a timely notice of disagreement 
with the RO's December 1993 rating decision that granted 
service connection for PTSD and assigned a 50 percent 
disability rating.

4.  The veteran has been unable to obtain or retain 
substantially gainful employment since early 1990.    





CONCLUSION OF LAW

The criteria for an effective date of June 11, 1990 for the 
award of a 100 percent disability rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.3, 4.7 (2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an August 2001 letter, the RO explained 
the notice and assistance provisions of the VCAA, including 
VA's obligation to obtain certain evidence on the veteran's 
behalf and the veteran's responsibility to provide evidence 
or information needed to obtain evidence.  In addition, 
through this letter, as well as the July 1995 rating 
decision, October 1995 statement of the case, and subsequent 
supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice of the evidence needed to 
substantiate his claim.  Moreover, the Board finds that the 
disposition of the appeal, discussed in detail below, is such 
that any defect in notice or in assistance to the veteran is 
harmless.  Accordingly, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In this case, the veteran submitted a claim for service 
connection for PTSD in June 1990.  The RO denied the claim in 
an October 1990 rating decision, which the veteran appealed.  
In a December 1993 decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating.  In March 1994, the RO received several documents 
from the veteran.  One statement, dated March 1, 1994, states 
that the PTSD had worsened and asks the RO to obtain his VA 
medical records in support of his claim.  Another statement, 
dated March 9, 1994, indicates that the veteran has been 
minimally employed since 1990 and asks for a 100 percent 
rating or for payment at the 100 percent rate due to 
unemployability.  The last statement, dated March 16, 1994, 
expands on the prior statement and again asks for a 100 
percent rating for PTSD.  The RO considered the veteran's 
statements as a claim for an increased rating.  In a February 
1995 rating decision, the RO granted a 100 percent schedular 
disability rating for PTSD effective from January 28, 1994, 
the date of the veteran's admission for inpatient PTSD 
treatment, based on his inability to work from that date.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (a 100 
percent rating is assigned under circumstances including when 
the veteran is demonstrably unable to obtain or retain 
employment); Johnson v. Brown, 7 Vet. App. 95 (1994) 
(demonstrable inability to obtain or retain employment alone 
is a satisfactory basis for a 100 percent rating under the 
applicable rating criteria).

The RO accepted the veteran's June 1995 statement as a claim 
for an earlier effective date for the 100 percent disability 
rating for PTSD.  In subsequent actions, the RO found that, 
before the January 28, 1994 inpatient admission, the 
veteran's PTSD symptoms were not severe enough to warrant a 
100 percent evaluation. 

On current review of the claims folder, the undersigned find 
that the veteran's March 9, 1994 statement may be reasonably 
construed to express disagreement with the initial 50 percent 
rating assigned in the December 1993 rating decision.  See 
38 C.F.R. § 20.201 (2002).  Thus, the statement serves as a 
notice of disagreement with the initial rating and places 
that issue in appellate status.  Accordingly, the issue for 
adjudication currently before the Board may be appropriately 
analyzed as a claim for an increased initial rating prior to 
the 100 percent evaluation in effect from January 28, 1994.  
See Fenderson v. West,  12 Vet. App. 119 (1999) (in the case 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found).  
Thus, the Board must determine the proper disability 
evaluation for the veteran's PTSD from the date of the 
original claim.  

The veteran argues that he has not been able to maintain 
gainful employment since leaving his last permanent position 
in early 1990.  He admits to employment since that time, but 
characterizes it as marginal only.  Records from the Social 
Security Administration (SSA) show a finding of disability, 
defined for SSA purposes as an inability to work at 
substantial gainful activity, since 1990.  The determination 
is based on considerations including a review of the 
veteran's earnings since that time.  Disability is 
established for SSA purposes from December 31, 1990 solely 
due to PTSD.  The Board finds that this evidence corroborates 
the veteran's allegations.  Thus, the veteran satisfies the 
criteria for a 100 percent schedular disability rating from 
June 11, 1990, the date of his original claim for service 
connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 
4.7.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Accordingly, the Board finds that the evidence supports a 100 
percent schedular disability rating for PTSD from June 11, 
1990, the date of receipt of the veteran's original claim.  
The appeal is granted.  
	
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of June 11, 1990 for the 
award of a 100 percent disability rating for PTSD is granted.  





			
           JEFFREY J. MARTIN                             
HOLLY E. MOEHLMANN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




	                         
__________________________________________
WAYNE M. BRAEUER 
	   Veterans Law Judge 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0306276	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to January 28, 1994, 
for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION
 
The veteran had active service from February 1969 to March 
1971.

The current appeal arose from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 1995, the RO, in pertinent part, granted 
entitlement to a 100 evaluation for PTSD, effective January 
28, 1994.

In July 1995, the RO, in pertinent part, denied entitlement 
to an effective date, earlier than January 28, 1994, for the 
grant of a 100 percent evaluation for PTSD.

The case was previously before the Board of Veterans' Appeals 
(Board) in February 2001, at which time it was remanded for 
additional development.  

The RO most recently affirmed the determination previously 
entered in November 2002.


FINDINGS OF FACT

1. The RO granted entitlement to service connection for PTSD 
in December 1993, at which time a 50 percent evaluation was 
assigned effective as of June 11, 1990, the date of the 
veteran's original claim.

2.  In March 1994, the veteran filed a claim for entitlement 
to an increased evaluation along with a request for total 
disability for compensation purposes on the basis of 
individual unemployability (TDIU).  

3.  By rating action dated in September 1994, the veteran's 
claims of entitlement to an increased evaluation for PTSD and 
for a TDIU were denied.

4.  In February 1995, the RO granted entitlement to a 100 
percent evaluation for PTSD, effective as of January 28, 
1994, the date on which an increase in disability was 
demonstrated by the veteran's hospitalization.



CONCLUSION OF LAW

The criteria for an effective date, prior to January 28, 
1994, for the assignment of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West  2002); 
38 C.F.R. § 3.400(o) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his initial claim of entitlement to service 
connection for PTSD in June 1990.

Employment records from the Texas Department of Health dated 
from February 1989 to June 1989 show that the veteran had 
filed various grievances at his place of employment due to a 
dispute over productivity.

A VA examination report dated in October 1990 shows that the 
veteran was diagnosed with depression and a personality 
disorder.  There was no diagnosis of PTSD.

A private medical record dated in November 1990 shows that 
the veteran had PTSD characterized by marked impairment of 
his ability to maintain appropriate working relationships.  
He was said to have transferred those skills necessary for 
his survival to current environmental situations and to have 
found them inappropriate, particularly in the areas of family 
and employment.  His prognosis was said to be good with the 
appropriate emotional and financial support, which would 
allow him to reintegrate into society and acquire employment.

A private medical record dated in August 1993 shows the 
veteran reported that he had been looking for a job.  He 
indicated that he had been working as an encyclopedia 
salesman, but that because he had used bad words to a buyer, 
he lost his job in March 1993.  He added that he had also 
been working as a security guard, but that he had given up 
the job so he could spend more time with his daughter.  The 
diagnosis was PTSD with depression and anxiety attacks.  It 
was noted that if he could reduce his level of anxiety and 
take some kind of anti-depressant, he could be retained for a 
job.

A VA psychiatric evaluation dated in September 1993 showed 
that the veteran reported working as a missionary in Mexico 
and having taught Bible school from 1978 to 1980.  He added 
that he had worked for the Texas Department of Health from 
1981 to 1990.  He indicated that he had been a difficult 
individual to deal with and that he could not get along with 
his employers.  He stated that he had been a part-time 
encyclopedia salesman until March 1993, but that he was not 
currently employed and had no source of income.  The examiner 
indicated that he was able to carry out daily living 
activities without assistance and that he was currently 
seeking a job opportunity.  

Physical examination revealed that his memory was intact for 
immediate and part recall; his speech was well articulated 
and spontaneous, and he was cooperative throughout the 
examination.  Concentration with attention span were within 
normal limits, and there were no manifestations of psychosis 
or delirium.  He expressed himself in a relevant and logical 
manner.  He reported difficulties in controlling his temper 
and being uninterested, unmotivated, and angry.  He added 
that he had a sense of inferiority, poor self esteem, and 
feelings of failure.  Judgment was poor and insight was 
limited.  The assessment was PTSD and dysthymic disorder.  
The Global Assessment of Functioning (GAF) code was 45 to 50 
over the past six months and about 60 in the previous year.

By rating action dated in December 1993, the RO granted 
entitlement to service connection for PTSD, at which time a 
50 percent evaluation was assigned effective June 11, 1990, 
the date of the veteran's original claim.

VA hospital treatment records dated from January 1994 to June 
1994 show that the veteran participated in a PTSD residential 
rehabilitation program.  He was said to have depressive 
symptomatology to include low self-image and insight.  He 
described irritability, outbursts, social isolation, 
nightmares, insomnia, feelings of guilt, and increased 
startle response.  He also had continued problems with 
intrusive thoughts and anxiety.  He had poor insight, fair 
judgment, and decreased short-term memory.  There were no 
overt hallucinations, delusions or paranoid, suicidal, or 
homicidal ideations.  The impression was PTSD and recurrent 
major depressive episode.

VA medical records dated in June 1994 and December 1994 
showed that the veteran was said to have continued PTSD 
symptoms to the extent that he was unable to sustain gainful 
employment.

By rating action dated in February 1995, the RO determined 
that the veteran's PTSD disability warranted an increased 
evaluation of 70 percent, with a 100 percent schedular 
evaluation as the mental disorder precluded the veteran from 
securing or following substantially gainful employment.

A notice from the Social Security Administration, dated in 
January 1995, shows that the veteran was determined to be 
disabled with a primary diagnosis of PTSD as of December 31, 
1990.  In reaching its determination, the Social Security 
Administration considered VA medical evidence which as set 
forth herein above.  It was concluded that although the 
veteran had alleged the onset of his disability as January 
28, 1994, review of his earnings indicated that he had not 
worked at substantial gainful activity since 1990.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2002).


The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders 
including chronic dysthymia, major depression. 61 Fed. Reg. 
52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  As the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  

The schedular criteria for evaluating PTSD in effect prior to 
the November 7, 1996 revision read as follows:

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  



Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran had to be demonstrably unable 
to obtain or retain employment.

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms had to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 10 percent evaluation was warranted where there 
is less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.

A noncompensable evaluation was warranted where 
there were neurotic symptoms which may somewhat 
adversely affect the relationships with others but 
which do not cause impairment of working ability.

The United States Court of Appeals for Veterans Claims (CAVC) 
has stated the word "definite", as used in the former 
schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 (2002).

The revised Schedular criteria for evaluating PTSD in effect 
on and after November 7, 1996 are as follows:

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent evaluation is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 10 percent evaluation is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A noncompensable evaluation is warranted where there is a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Codes 9411 (2002).

Because the veteran's claim of entitlement to an increased 
disability rating was filed in January 1996, before the 
regulatory change occurred, he was entitled to application of 
both the prior and current versions.  Cf. Karnas, 1 Vet. App. 
at 311 (1991).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).

Unless specifically provided otherwise, the effective date of 
an original claim or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2002).  See 
Swanson v. West, 12 Vet. App. 442 (1999); Scott v. Brown, 7 
Vet. App. 184 (1994). 


Analysis

Preliminary Matter: Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas, 1 Vet. App. at 312-13; cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
December 1993, February 1995, February 1996, September 1996, 
and August 2000 rating decisions; the October 1995 Statement 
of the Case, the August 2000 and November 2002 Supplemental 
Statements of the Case; the August 2001 remand of the Board; 
and the associated correspondence.  

He was told of the requirements to establish entitlement to 
an earlier effective date and the reasons that the evidence 
in his case was inadequate.  The RO specifically notified the 
veteran of the enactment of the VCAA by letter dated in 
August 2001.  VA further informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  See 
Quartuccio, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  

The RO obtained the veteran's records from the Social 
Security Administration, in addition to his service medical 
records, VA treatment records, and private medical treatment 
records.  There is no indication of any additional relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations during the pertinent periods at issue in 
1989, 1990, 1993, and 1994.  Accordingly, the requirements of 
the VCAA have been met by the RO to the extent necessary.  


Earlier Effective Date

In the present case, it is clear from the evidence of record 
that the veteran filed his application for a TDIU, VA Form 
21-8940, on October 17, 1994.  This is the date that the RO 
received his application. The controlling regulation in this 
case states that the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400. Thus, 
October 17, 1994 is the proper effective date for the grant 
of a TDIU.

However, in this case, the RO awarded a TDIU, effective 
January 28, 1994.  This is the date that the RO determined 
that the veteran exhibited an increased disability to the 
degree that he was no longer gainfully employable.  

The issue in this case is whether the evidence establishes an 
effective date earlier January 28, 1994.  Again, the proper 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  

Even assuming the evidence established unemployability due to 
service-connected disability prior to this date, the later 
date would be October 17, 1994, which is the date the RO 
received the veteran's original application. 

Pursuant to 38 U.S.C.A. § 5110(a) (West 2002), the effective 
date of an award based on an original claim for benefits 
shall not be earlier than the date of receipt of application 
thereof.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993). 

The effective date of an award of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, it is the 
date of receipt of claim.  See 38 C.F.R. § 3.400(o)(1), (2) 
(2002);  Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).

Although the veteran argues that the effective date should be 
when he first became unemployable in 1990 due to his PTSD, a 
review of the medical evidence of record does not reveal that 
the veteran was unemployable prior to January 28, 1994.  In 
fact, the veteran was employed with the Texas Department of 
Health until June 1989 and as a security guard and 
encyclopedia salesman until at least March 1993.

The private medical record dated in November 1990 showed that 
he had a good prognosis and that with the appropriate 
emotional and financial support he could acquire employment.

The private medical record dated in August 1993 showed that 
if the veteran could reduce his level of anxiety and take 
some kind of anti-depressant, he could be retained for a job.

Similarly, the September 1993 VA examination report showed 
that the veteran was seeking a job opportunity.  It also 
showed that he had a GAF of 45 to 50 during the current year 
and a GAF of 60 in the prior year.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

The assessment of the VA examiner in September 1993 confirmed 
that the veteran had moderate to serious difficulty in social 
and occupational functioning.  This did not, however, 
establish that he was not employable.

It was not until the January 1994 VA hospital treatment for 
PTSD, where it was established that the veteran exhibited 
symptoms of depression, low self esteem, irritability, 
outbursts, social isolation, nightmares, insomnia, feelings 
of guilt, increased startle response, intrusive thoughts, 
anxiety, poor insight, fair judgment, and decreased short-
term memory.  It was not until June 1994 that it was shown 
that the veteran's PTSD symptoms were of such severity that 
he was unable to sustain gainful employment.

The Board has considered the January 1995 notice from the 
Social Security Administration which determined that the 
veteran had been disabled since December 1990.  However, the 
Board points out that this determination was made, not based 
upon the medical evidence of record nor the veteran's 
assertions, which set the onset of his unemployability at 
January 28, 1994, but based upon a review of the veteran's 
earnings since 1990.  In this regard, the decision of the 
Social Security Administration appeared not to be based on 
the fact that the veteran could not work, but rather that he 
did not work.  

The Board notes that there is no provision in 38 C.F.R. § 
4.16(b), or anywhere else in the regulations pertaining to 
TDIU's, specifying that the receipt of Social Security 
Administration benefits automatically entitles a veteran to a 
TDIU.  In fact, while Social Security Administration 
decisions regarding unemployability are "pertinent" to VA's 
determination of a claimant's ability to engage in 
substantially gainful employment, they are generally not 
controlling for VA purposes.  See Martin v. Brown, 4 Vet. 
App. 136, 140 (1993); Murincsak v. Derwinski, 2 Vet. App. 
363, 370- 72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  Such evidence is therefore evaluated like other 
pertinent evidence relating to the issue of entitlement to a 
TDIU.  See Martin, 4 Vet. App. at 140. 

Because the veteran did not meet the minimum criteria of 
section 4.16(a) until January 28, 1994, the evidence of his 
unemployability did not reasonably raise a claim under 38 
C.F.R. §§ 3.155(c) and 3.157(b) until that date.  As reported 
above, the RO established this date as the effective date for 
the 100 percent rating.  Hence, that disability did not 
constitute evidence of unemployability prior to that date.

The Board must generally look to the evidence regarding the 
veteran's service-connected disabilities dated during the 
one-year period prior to this claim to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  However, in this case, inasmuch as the veteran 
first met the criteria for a 100 percent rating under 38 
C.F.R. § 4.16(a) as of January 28, 1994, the award of the 100 
percent rating could be effective no earlier than this date, 
the date on which he was considered to have met the schedular 
requirements necessary for such an award.  Accordingly, the 
veteran's claim for an earlier effective date must be denied.

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the evidence is 
against the claim of entitlement to earlier effective date 
for the 100 percent evaluation for the service-connected 
PTSD, and the benefit of the doubt is not for application.  
The Board concludes that the criteria for an effective date, 
prior to January 28, 1994 for the award of a 100 percent 
evaluation for PTSD have not been met. 38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).


ORDER

Entitlement to an effective date, prior to January 28, 1994, 
for a 100 percent evaluation for PTSD, is denied.



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

